Citation Nr: 1749801	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1981 to September 1984.  The appellant asserts that the Veteran died in November 1991, and she claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 letter decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.

The Board notes that in the January 2010 application for benefits, the appellant listed an alternative name for the Veteran.  The name listed on the title page is what is reflected in the Veteran's service personnel records.  However, the alternative last name is the name listed on the March 1987 marriage certificate for the marriage purportedly of the Veteran to the appellant.  The Board notes that documents in the Veteran's service personnel records indicate that this alternate last name was his mother's maiden name, and based upon the similarity of places of birth, dates of birth, and the Social Security number provided by the appellant, it appears that the Veteran changed his surname to his mother's surname sometime after his separation from active duty service, although no records are shown verifying this change.  The appellant has also used the alternative name Mikkahl Rasmussen in her correspondences.  

In April 2014, October 2014, June 2015, and March 2017, the Board remanded the appellant's claim for further development.  The development has been completed and the case has now been returned to the Board for further appellate review.

The appellant was scheduled to appear for a hearing before a Veterans Law Judge in Washington, D.C. in October 2012, pursuant to her request.  See VA Form 9 substantive appeal.  The appellant did not report for this hearing; therefore, her hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).


FINDINGS OF FACT

1.  No records of the Veteran's death in the State of Washington have been found.

2.  There is insufficient evidence to identify the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for granting service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 101, 103, 1101, 1131, 1318, 5103, 5107 (West 2014); 38 C.F.R. § 3.5, 3.50, 3.54, 3.102, 3.205, 3.206, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

In the context of a claim of service connection for cause of death, notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The duty to notify was satisfied by an April 2010 letter.  

The duty to notify in this case was satisfied by an April 2010 letter to the appellant with regard to how to substantiate a claim for service connection for the cause of the Veteran's death.  The claim was last adjudicated in August 2017.

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA attempted to obtain the death certificate of the Veteran in the State of Washington, the state in which the Veteran died, according to the appellant.  The State of Washington replied that there was no match in its records for the inquiry using the data VA provided.  VA's inquiry was based upon the Social Security number the appellant provided, which corresponds with the Veteran's service records and the name of the Veteran the appellant originally provided.  A negative reply was received to both a written request as well as a telephonic request.  Therefore, there is little doubt that there is no death certificate existing with the State of Washington for the Veteran.

The appellant contends that the death certificate is in the hands of relatives who will not release it.  The Board finds that as a matter of common knowledge, death certificates are issued by the state in which the decedent died from information filed by medical or other authorities.  Copies can be obtained through the appropriate state agency.  A decedent's family would not have the only copy of a death certificate.  VA's inquiry to the State of Washington would most probably have discovered an existing death certificate.

The appellant has not identified any other state where the Veteran's vital record may be located.  Accordingly, there is no further assistance in this regard VA can provide the appellant.

VA also attempted to obtain private medical records identified by the appellant.  VA was informed that the private facility had previously destroyed those records.

In April 2014, October 2014, June 2015, and March 2017, the Board remanded the appellant's claim.  These remands directed the RO to attempt to obtain the private medical records and the death certificate from the State of Washington.  Compliance with these remand directives is discussed above.  The remands also directed that the Veteran's service records be associate with the claims file, that the RO obtain a copy of the couple's marriage certificate, that it remail certain correspondences to updated addresses for the appellant, that it provide the appellant with new VCAA notice regarding the character of discharge requirement, and that it request the death certificate under the Veteran's alternate name.  The foregoing was accomplished, with the exception that the new VCAA notice was not sent, and a notice to the appellant about the unavailability of the private treatment records was not sent.  Notice that the death certificate was nonexistent was accomplished via the Supplemental Statement of the Case sent in August 2017.

The Board finds that, despite the outstanding remand directives, there has been substantial compliance with the Board's remand directives.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The substance of the directives revolves around obtaining the information to establish the appellant's claim.  The lack of VCAA notice has essentially no impact on this case.  VCAA notice regarding the character of discharge does not prejudice the appellant, because the threshold issue of the lack of death certificate has not been overcome.  The same reasoning applies to the private medical records.  These records were for treatment in April 1987, years before the Veteran's purported death in 1991.  Therefore, there is no likelihood of the records establishing the Veteran's cause of death, even if the appellant had the opportunity to produce them herself.

The Board also emphasizes that the appellant was well informed throughout the appeal that a death certificate was required and that she had avenues for obtaining it.  She noted on numerous occasions that she did not have it.  Therefore, any additional notice to her to provide it would be moot.

Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Cause of the Veteran's Death

The appellant seeks service connection for the cause of the Veteran's death, and DIC benefits in general.  In this case, death has not been established in one of the ways prescribed by regulation.  38 C.F.R. § 3.211 (2017).  VA inquired into the Veteran's death in accordance with the facts supplied by the appellant, namely, that the Veteran died in November 1991 in Yakima, Washington, while visiting his mother.  See April 2010 statement in support of claim.  VA supplied identifying information such as Social Security number and date of birth to aid in the search for the death certificate.  The appropriate Washington state authority replied that there is no record of death for the Veteran based on the identifying information.  No other permissible evidence has been provided or suggested by the appellant's account of the Veteran's death.  Accordingly, the Board finds the Veteran's death, and therefore the cause of it, has not been established.


ORDER

DIC compensation is denied.



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


